Citation Nr: 0916675	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-25 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which denied service 
connection for the claimed disabilities.

The Veteran's representative raised the issue of service 
connection for hypertension as secondary to PTSD in its March 
2009 written brief presentation.  This issue was not 
previously adjudicated by the RO.  In light of the Board's 
grant of service connection for PTSD, the issue of service 
connection for hypertension secondary to PTSD is hereby 
referred to the RO.


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having PTSD which is 
attributable to service.

2.  Hypertension was not manifested during service or within 
one year of separation from service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  This letter did not address the criteria for 
establishing a disability rating or effective date.

A July 2007 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date with respect to his claim for 
hypertension.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in June 2007.  
The RO readjudicated the case in an October 2007 Supplemental 
Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Veteran was not notified of the type of evidence 
necessary to establish a disability rating and effective date 
with respect to his claim for PTSD.  Because the Veteran's 
claim is being granted, however, any deficiencies with regard 
to VCAA are harmless and nonprejudicial.

The Veteran's service records, service treatment records, VA 
treatment records and VA examination report have been 
associated with the claims file.  VA has provided the Veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.  



B.  Analysis

1.  PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not a veteran "engaged in combat with the enemy."  
Id.

If VA determines that a veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.

If, however, VA determines that a veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
veteran's personal participation is not required; rather the 
veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that a veteran need not corroborate his actual 
physical proximity to (or firsthand experience with), and 
personal participation in rocket attacks while stationed in 
Vietnam.)

The record on appeal indicates that the Veteran was assigned 
to Vietnam with C Company, 93rd Engineering Battalion, 34th 
Engineering Group; his military occupational specialty was a 
mason.  The Veteran also testified that he served as a truck 
driver.  See September 2005 RO Hearing Transcript.  The 
Veteran contends that he was exposed to rocket and mortar 
attacks while stationed with his unit in May 1971.  Id.  
These attacks were confirmed through the U.S. Army and Joint 
Services Records Research Center (JSRRC) by the RO, which 
subsequently conceded the claimed stressor.  See CURR 
Request; October 2007 SSOC. 

The next requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with DSM-IV.  See 38 C.F.R. § 4.125 
(noting that VA has adopted the nomenclature of the DSM-IV) 
(2008).  In this case, with all reasonable doubt resolved in 
the Veteran's favor, the evidence of record shows that the 
Veteran has a current diagnosis of PTSD rendered in 
accordance with DSM-IV.  

VA treatment records show the Veteran attended a group 
therapy session in January 2004.  The Veteran was attentive 
and fairly involved in the session.  He listened, provided 
supportive feedback, and gave an example of how listening to 
a friend helped him in his decision-making.  His affect was 
mildly constricted, and his underlying mood was mildly 
dysphoric.  His GAF score was 40.  The Veteran was diagnosed 
with alcohol dependence and withdrawal, and a mood disorder 
secondary to alcohol dependence.  Major depressive disorder 
was ruled out.

VA treatment records show the Veteran was seen in February 
2004.    The treating physician noted a long history of 
alcohol abuse.  The Veteran reported being depressed off and 
on since being drafted into the Army.  He also described 
several stressful incidents, including being in a bunker as 
it was struck by bombs.  He was well groomed and dressed.  He 
was cooperative but appeared somewhat anxious.  His level of 
eye contact was moderate.  His mood was described as "so-
so" and his affect was anxious and reactive.  His thought 
form was linear and logical.  He experienced decreased sleep, 
appetite, energy and concentration.  He also reported a past 
history of auditory and visual hallucinations, as well as a 
history of passive suicidal ideation.  However, he denied any 
current hallucinations or suicidal or homicidal ideation.  He 
endorsed generalized anxiety, increased startle response, 
nightmares, and combat-related flashbacks.  He was 
provisionally diagnosed with depression, not otherwise 
specified, vs. substance-induced mood disorder; anxiety, not 
otherwise specified vs. PTSD.

VA treatment records reflect an additional visit in March 
2004.  The Veteran reported improvement in his depression 
symptoms after being treated with Celexa.  He still endorsed 
low energy, poor concentration and appetite, and feelings of 
guilt.  He reported no nightmares or flashbacks since his 
visit the previous month.  He appeared well groomed.  He was 
pleasant and cooperative but had poor eye contact.  His mood 
was "very good" and his affect was mood-congruent and full 
range.  His speech was normal and his thought form was 
logical and goal-directed.  He denied any hallucinations or 
suicidal or homicidal ideation.  His insight and judgment 
were fair.  The treating physician rendered a specific 
diagnosis of PTSD.

The Veteran underwent a VA examination in August 2007.  The 
examiner reviewed the claims file and noted the Veteran's 
prior treatment for depression and alcohol abuse.  The 
Veteran reported sleeping about three hours per night, and 
experienced low self-esteem, hopelessness, and crying spells 
about three times per month.  On a scale of 1 to 10, with 10 
being the highest, the Veteran rated his depression at 9.  He 
also reported passive suicidal ideation without plan or 
intent.  His psychosocial functional status was described as 
depressed and withdrawn.  The Veteran was neatly groomed.  
His speech was impoverished and whispered.  He was 
cooperative but guarded.  He was restless, tense, and engaged 
in hand-wringing.  His mood was anxious and depressed, and 
his affect was constricted.  He was oriented to person, time 
and place.  His thought process was rambling, and his 
demonstrated a preoccupation with one or two topics.  He did 
not have any obsessive behavior or panic attacks.  He was 
unable to complete a serial 7's exercise, and was unable to 
spell a word forward and backward.  He experienced passive 
suicidal ideation.  The Veteran described stressor events he 
found particularly traumatic, but did not mention the 
verified mortar attacks.  His experienced recurrent intrusive 
thoughts and made efforts to avoid stimuli associated with 
his trauma.  He demonstrated symptoms of increased arousal, 
including difficulty sleeping and concentrating.  The 
examiner concluded that the Veteran did not meet the criteria 
for PTSD, instead concluding that the Veteran's symptoms 
seemed more associated with his depression.  The examiner 
also stated that the Veteran's depression was closely linked 
to his alcohol abuse, and that it was difficult to speculate 
as to each disorder's contribution.

VA treatment records from March 2004 reflect a diagnosis of 
PTSD which the related outpatient treatment records dated 
just prior to that indicate is related to a verified 
stressor, while the VA examiner's August 2007 opinion 
concluded that the Veteran did not meet the criteria for 
PTSD.  The United States Court of Appeals for Veterans Claims 
(Court) has held in the view of the subjective nature of the 
DSM-IV criteria for accessing the sufficiency of a PTSD 
stressor, the question of the sufficiency of the asserted 
stressor is a medical question requiring assessment by a 
mental health professional.  Cohen v. Brown, 10 Vet. App. 128 
(1997), citing West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further, the Court in Cohen noted that "mental health 
professionals are experts and are presumed to know the DSM 
requirements applicable to the practice and to have taken 
them into account in providing a PTSD diagnosis...".  Id.  
Considering the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, the Board finds that the competent 
medical evidence regarding the Veteran's diagnosis of PTSD is 
in equipoise.  Therefore, the Veteran is given the benefit of 
the doubt, the Board finds that the Veteran has a current 
diagnosis linked to a verified in-service stressor, and 
service connection for PTSD is warranted.



2.  Hypertension

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  In addition, certain chronic diseases, 
including hypertension, may be presumed to have been incurred 
or aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service treatment records do not reflect any complaints, 
treatment, or diagnoses relating to hypertension.  A pre-
induction examination conducted in July 1969 indicated the 
Veteran's heart and vascular systems were normal.  The 
Veteran's blood pressure was 134/74 (sitting).  At separation 
in May 1971, the Veteran's heart and vascular systems were 
again noted as normal.  His blood pressure was 140/85 
(sitting).

VA treatment records show several visits during which the 
Veteran's blood pressure was measured.  In February 2003, his 
blood pressure was 125/91.  He was diagnosed with 
hypertension, but the treating physician noted this diagnosis 
was through history only.  In December 2003, the Veteran's 
blood pressure was 142/92.  On January 9, 2004, his blood 
pressure was 160/90 (lying), his blood pressure was 151/110 
(sitting), and his blood pressure was 148/112 (standing).  On 
January 10, his blood pressure was 172/113.  On January 11, 
his blood pressure was 140/94.  On January 12, his blood 
pressure was 120/91.

The Veteran was seen again in February 2004.  He complained 
of chronic dizziness or lightheadedness, and occasionally saw 
stars in his visual field.  His blood pressure was 170/95 
(lying) and his blood pressure was 153/105 (standing).  The 
Veteran was diagnosed with hypertension.

The Veteran has a current diagnosis of hypertension.  
Competent evidence of record, however, indicates that 
hypertension was not incurred in service, and is not shown to 
have been manifested within one year of separation from 
service.  There was no indication of hypertension at the time 
of the Veteran's May 1971 separation examination.  The 
objective medical evidence does not demonstrate any 
chronicity of symptomatology.  Chronic hypertension is not 
shown by the medical evidence to exist for many years after 
service.  Finally, there is no competent medical evidence 
which links any current hypertension to service.  Therefore, 
service connection for hypertension is not warranted.


C.  Conclusion

The evidence regarding service connection for PTSD is in 
equipoise.  In light of the provisions of 38 U.S.C.A. 
§ 5107(b), all reasonable doubt is resolved in the Veteran's 
favor, and the claim is granted.  With respect to service 
connection for hypertension, there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for PTSD is granted.

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


